DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear if “a containers” is referring to multiple containers or one container.  For the purpose of examination it can be either.
Claim 27 recites the limitation "the supply system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no supply system in claim 8.  There is a supply system in claim 9.  For the purpose of examination, claim 27 is dependent on claim 9.
Claim 27 is indefinite because it is unclear if “an interfaces” is referring to one interface or multiple interfaces. For the purpose of examination, it can be either.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 21-22, 24-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hagiwara (2007/0026099A1).                                                                                                                                         
Regarding claim 7, Hagiwara discloses a production machine for producing three-dimensional molded parts (paragraph 0003) on a construction field in a construction space, wherein materials are fed to and removed from the construction field, characterized in that the production machine has a top side and an opposing bottom side, a first vertical side and an opposing second vertical side, a third vertical side and opposing fourth vertical side (figure 2), wherein the first and third sides are generally orthogonal; wherein the production machine is a machine for layered construction of the molded parts and includes a coater and a print head 16a,b 20, the production machine requires a construction container 17 onto which material is applied during a construction process; and the production machine is prepared for receiving the construction container from one of the sides (top); and for receiving a supply of a consumable material including a powder (from the roller that goes across the top) (paragraph 0053-0065, figure 5b).  The current specification states that the coater and printhead are the same thing (part 100), so they can be considered the same thing in the prior art. 
Regarding claim 21, Hagiwara discloses that the one side is a top side of the production machine (figure 2).  
Regarding claim 22, Hagiwara discloses that one side is a front side (figure 2), the production machine.  
Regarding claim 24, Hagiwara discloses that the supply of the consumable material is provided in a construction material container (18a,b).  
Regarding claim 25, Hagiwara discloses that the production machine includes the construction container 17 (figure 2).
Regarding claim 26, Hagiwara discloses a canister (container 14a) (the binder is material worked upon and does not further limit the apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (2007/0026099A1) in view of Devos et al. (2007/0087071).
Regarding claim 8, Hagiwara discloses a production system comprising; a production machine for producing three-dimensional molded parts on a construction field in a construction space (paragraph 0003), wherein materials are fed to and removed from the construction field, wherein the production machine has a top side and an opposing bottom side, a first vertical side and an opposing second vertical side, a third vertical side and opposing fourth vertical side, wherein the first and third sides are generally orthogonal; wherein the production machine is a machine for layered construction of the molded parts and includes a coater 16a, b 20, the production machine requires a construction container 17 onto which material is applied during a construction process; and the production machine is prepared for receiving the construction container from one of the sides; and for receiving a supply of a consumable material including a powder, slag or liquid from the same side (paragraph 0053-0065, figure 5b)
 Haigwara does not specifically disclose that the production system comprises a handling device.  However, However, Devos discloses providing a handle to a container 102 (engages the production device) for 3D printing with powder so that the container can be removed from the system (paragraph 0045). To one skilled in the art at the time of the invention it would have been obvious to include a handle so that the container can easily be removed from the system after the printing is complete. Handles are well-known in the art for providing the user with easy transport of parts. The limitation “for 1) removing a containers including the consumable material from an area of the production machine and 2) positioning the container of consumable material, thereby allowing materials to be fed into the production machine and/or removed from the production machine” is functional and does not further limit the apparatus.  Since Devos discloses a handling system, it is the Examiner’s position that it could be used for the claimed process step.
Regarding claim 9, Hagiwara does not specifically disclose that the system comprises several of the production machines which are jointly operated, and a supply system which charges the several production devices.  However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.  Using a handling system within the system would allow the containers to easily be removed from the system after the printing is complete. Handles are well-known in the art for providing the user with easy transport of parts.

Claim 15-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (2007/0026099A1) as applied to claim 7 above and further in view of Devos et al. (2007/0087071).
Regarding claim 15-17, Hagiwara does not specifically disclose that the construction container is fed to and removed from the production machine by a handling device via one or more interfaces of the handling device.  However, Devos discloses providing a handle to a container 102 (engages the production device) for 3D printing with powder so that the container can be removed from the system (paragraph 0045). To one skilled in the art at the time of the invention it would have been obvious to include a handle so that the container can easily be removed from the system after the printing is complete. Handles are well-known in the art for providing the user with easy transport of parts. 
Regarding claim 18, Hagiwara does not specifically disclose several production machines wherein which are jointly operated, and a supply system which charges the several production devices.   However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, without evidence of a new an unexpected result, it would have been obvious to have multiple devices in order to produce the three dimensional molded parts faster.  It would allow multiple parts to be created at once.
Regarding claim 19, by providing a handle of Devos, the materials can be fed or removed linearly. 
Regarding claim 23, Hagiwara discloses that production system including the production machine of claim 7, wherein the production system moves the construction container from the top of the production machine by lifting upward and moves it to an unpacking position, and provides a new construction container to the top of the production machine by lowering downward.  However, Devos discloses providing a handle so that the container can be inserted or removed. To one skilled in the art at the time of the invention it would have been obvious to provide a handle so that the container can be inserted and removed easily during processing.  Production machines are designed to be reused over and over again. It would necessarily flow that by removing the container, a new one can be inserted and the process can be started again.  Therefore, it would have been obvious to remove the container and placing it to an unpacking position (anywhere not in the machine) and then inserting a new container so that the production can continue.  

Claims 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Please see the interpretation of claim 27 in the 112 rejection above.  

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
The Applicant argues that Hagiwara does not have a print head.
The Examiner disagrees. The Applicant labels both the coater and the printhead as part 100.  Therefore, they can be the same. There is no claimed structure for the print head, so is broadly interpreted as being with the coater.
The Applicant argues that Hagiwara does not teach a handling device as claimed in claim 8.
Based on the amendment, the rejection has been changed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735